Citation Nr: 1606663	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of a right hand middle finger scar.

2.  Entitlement to an increased compensable rating for residuals of burns to the left dorsum hand.

3.  Entitlement to service connection for a left hand disorder claimed as swelling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural background, the RO adjudicated the claims on appeal in an April 2011 rating decision.  The Veteran filed a timely notice of disagreement in October 2011.  The RO issued a Statement of the Case (SOC) in June 2014, and the Veteran filed a timely substantive appeal.

The Board observes that since the most recent SOC in June 2014, additional medical evidence was received at the RO consisting of two August 2015 VA examinations addressing the Veteran's hand and scars.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).



In this case, a rating decision instead of an additional SSOC was issued in August 2015 as the RO mistakenly believed that the Veteran had filed new claims for an increased rating, even though his appeal of the April 2011 rating decision was still pending.  Notably, the August 2015 VA examinations are relevant to all issues currently on appeal.  Pursuant to 38 C.F.R. § 19.37, a SSOC must be furnished to the Veteran when additional pertinent evidence is received after a SOC.  While the Board acknowledges that the Veteran's accredited representative submitted a statement in January 2016 waiving RO jurisdiction of the August 4, 2015, VA examination report, such waiver is inappropriate and ineffective under the circumstances of this case because such evidence was received prior to certification of the appeal to the Board.  See 38 C.F.R. § 20.1304(c).  As such, the Board concludes that a remand is necessary for the issuance of an SSOC addressing the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ is instructed to readjudicate the claims on appeal in light of the new evidence received since the June 2014 SOC, to include the August 2015 VA hand and scar examinations.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





